Fire from Ice, Inc. 2533 N. CARSON STREET CARSON CITY, NEVADA 89706 PH: 775-473-9904 FAX: 775-473-9934 December 15, 2010 United States Security and Exchange Commission Attn: Mr. Raj Rajan, By Fax To: 704-237-3929 Senior Staff Accountant Washington, DC 20549 Dear Mr. Rajan: We are in receipt of your October 28th and December 3rd correspondence regarding our October 31, 2009, Form 10-K. We respectfully request an extended period to respond, up until December 22, 2010, because we are awaiting the receipt of pertinent response data from a third party. Sincerely yours, /s/ Robert Smith Robert Smith Corporate Secretary
